Name: Commission Regulation (EC) NoÃ 926/2008 of 19Ã September 2008 on the issue of import licences for applications lodged during the first seven days of September 2008 under the tariff quotas opened by Regulation (EC) NoÃ 539/2007 for certain products in the egg sector and for egg albumin
 Type: Regulation
 Subject Matter: animal product;  trade policy;  processed agricultural produce;  tariff policy;  foodstuff
 Date Published: nan

 20.9.2008 EN Official Journal of the European Union L 252/11 COMMISSION REGULATION (EC) No 926/2008 of 19 September 2008 on the issue of import licences for applications lodged during the first seven days of September 2008 under the tariff quotas opened by Regulation (EC) No 539/2007 for certain products in the egg sector and for egg albumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 539/2007 of 15 May 2007 opening and providing for the administration of tariff quotas in the egg sector and for egg albumin (3), and in particular Article 5(6) thereof, Whereas: (1) Regulation (EC) No 539/2007 opened tariff quotas for imports of egg products and egg albumin. (2) The applications for import licences lodged during the first seven days of September 2008 for the subperiod from 1 October to 31 December 2008 relate, for some quotas, to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested. (3) The applications for import licences lodged during the first seven days of September 2008 for the subperiod from 1 October to 31 December 2008 do not, for some quotas, cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined, and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged under Regulation (EC) No 539/2007 for the subperiod from 1 October to 31 December 2008 shall be multiplied by the allocation coefficients set out in the Annex hereto. 2. The quantities for which import licence applications have not been lodged pursuant to Regulation (EC) No 539/2007, to be added to the subperiod from 1 January to 31 March 2009, are set out in the Annex hereto. Article 2 This Regulation shall enter into force on 20 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 128, 16.5.2007, p. 19. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.10.2008-31.12.2008 (%) Quantities not applied for, to be added to the subperiod from 1.1.2009-31.3.2009 (kg) E1 09.4015 (1) 67 500 000 E2 09.4401 46,235244  E3 09.4402 (2) 4 924 232 (1) Not applicable: no licence application has been sent to the Commission. (2) Not applicable: the applications do not cover the total quantity available.